‘ Case 4:18-Cr-00353-RCC-BGM Documént 38 Filed 12/20/1

DEC 20 ZOlS

k UNITED STATES DISTRICT C_OURT _
. DISTRICT OF ARIZONA _ cLEFzK u S o\sTR\cT oouRT

olsTR\cT oF AR\zoNA DEP,JTY .»

 

 

United states of Anieri¢a k ease Number: CR§18-00353-001-TUC-RCC (BGM)
v. ' coNsENT oF DEFENDANT
AND oRDER oF REFERRAL

 

Marco Antonio De La Garza, Jr.

ORDER OF REFERRAL

,Defendant Marco Antonio De La Garza, Jr. having requested permission to enter a plea of
guilty, and having consented to go forward With that plea of guilty before a United States Magistrate
Judge, the Court refers the matter'to Magistrate Judge Bruce G. Macdonald to administer the allocution
pursuant to Rule 11, Fed. R. Crim. P., and to_ make findings as follows:

f (A) Whether Defendant (l) is competent to enter into a plea; (2) knowingly and voluntarily
Wishes to enter a plea to the charge(s); (3) understands the charge(s); (4) Whether there exists a factual

- basis for the charges; and a recommendation as follows:
(B) Whether the plea of guilty should be accepted by the District Court.

so oRl)ERED=. 7

~_¢

Honiérable Raner C. Collins
United States District Judge

 

CONSENT OF DEFENDANT

After full consultation vvith counsel, I voluntarily consent to go forward With my plea of guilty -
before the United States Magistrate Judge.

I consent to the above referral

 

 

` ' - * . . .
_ De ndant t ` `
Counsel for Defendant Assistant U.S. Attorney n ~

' Dated this 20th day of December, 2018.

